UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6321


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HECTOR EDGARDO RUIZ-ZUNIGO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:05-cr-00039-F-1)


Submitted:   July 28, 2016                  Decided:   August 4, 2016


Before DIAZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hector Edgardo Ruiz-Zunigo, Appellant Pro Se. Jennifer P. May-
Parker, Ethan A. Ontjes, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hector   Edgardo     Ruiz-Zunigo      appeals    the    district    court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion to reduce

his sentence under Amendment 782 to the Sentencing Guidelines.

We   have   reviewed   the    record    and   find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United   States   v.    Ruiz-Zunigo,      No.    7:05-cr-00039-F-1

(E.D.N.C.    Feb.    23,   2016).      We   dispense    with     oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                       2